UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                             CONSENT DECREE AND FINAL
                                                              JUDGMENT
                       Plaintiff,
                v.                                                  Civil Action No.
                                                                 20-cv-473 (EK)(RLM)
 NICHOLAS PALUMBO, NATASHA
 PALUMBO, ECOMMERCE NATIONAL,
 LLC d/b/a Tollfreedeals.com, and SIP
 RETAIL d/b/a sipretail.com,

                        Defendants.


ERIC R. KOMITEE, United States District Judge:

       WHEREAS, the UNITED STATES OF AMERICA commenced this action against

defendants Nicholas Palumbo, Natasha Palumbo, Ecommerce National, LLC d/b/a

Tollfreedeals.com, and SIP Retail d/b/a sipretail.com (collectively, “Defendants”) by filing a

Complaint in this Court on January 28, 2020 (Dkt. No. 1, “Complaint”);

       WHEREAS, the Complaint alleges claims for relief under the Fraud Injunction Statute,

18 U.S.C. § 1345;

       WHEREAS, on February 4, 2020, the Court issued, on the consent of Defendants, a

Temporary Restraining Order and Order to Show Cause (the “TRO”), which, among other

things, temporarily restrained Defendants from providing, or causing others to provide, call

termination services for calls terminating in the United States on behalf of a group of enumerated

companies (Dkt. No. 18, Temporary Restraining Order);

       WHEREAS, while the TRO was in effect, if Defendants received any notification

identifying fraudulent voice-over-internet protocol (“VoIP”) calls transmitted by Defendants,
Defendants were required to terminate any existing contracts with the companies or individuals

identified as the source of those calls;

       WHEREAS, on February 19, 2020, Defendants informed the United States that they

received a notification identifying “Yodel” as a source of fraudulent calls transmitted by

Defendants;

       WHEREAS, on February 20, 2020, Defendants made an application to the Court to

exempt Yodel from the provision of the TRO requiring Defendants to terminate its contract with

Yodel, and the Court issued an Order granting Defendants’ application (Dkt. No. 33, Order

Amending the Temporary Restraining Order);

       WHEREAS on February 26, 2020 Defendants filed an Answer denying the allegations in

the Complaint (Dkt. No. 35, Answer);

       WHEREAS, on March 3, 2020, the Court conducted a hearing at which Defendants were

required to show cause why a preliminary injunction, pursuant to Fed R. Civ. P. 65 and as

requested by the United States, should not be granted;

       WHEREAS, on March 24, 2020, after considering briefing from the parties, as well as 17

declarations submitted by the parties, including declarations submitted on behalf of the United

States from law enforcement officers involved in the investigation of this matter, and declarations

of Nicholas Palumbo, Natasha Palumbo, John Darymple and Dean Hansen, submitted on

Defendants’ behalf, the Court entered a Memorandum and Order granting the United States’

application for a preliminary injunction against Defendants (Dkt. No. 66, Preliminary Injunction);

       WHEREAS, the Preliminary Injunction banned Defendants’ “continued provision of any

call termination services for calls terminating in the United States and from providing call-back

services” to any entity, including Yodel, (Id.);



                                              Page 2 of 9
       WHEREAS, the Defendants consent to entry of this Consent Decree and Final Judgment

without any admission of liability or wrongdoing;

       WHEREAS, this Consent Decree and Final Judgment is not intended, and shall not be

construed, as a waiver of any rights and defenses Defendants may assert in any other proceeding,

including but not limited to Defendants’ rights and defenses under the United States Constitution

and all such rights are hereby reserved with respect to such proceedings;

       WHEREAS, this Consent Decree and Final Judgment is also not intended, and shall not be

construed, by Plaintiff, the United States of America, and the Defendants hereto as a waiver of any

claims Defendants have asserted or may assert in any other proceeding relating to assets seized

from Defendants, including, but not limited to United States v. Any and All Funds up to

$389,800.00, et al., No. 1:20-cv-02796 (N.D. Ga.), relating to assets seized from Defendants,

including, but not limited to the following asset IDs: 20-USP-000874, 20-USP-000875, and 20-

USP-000878;

       WHEREAS, the United States and the Defendants wish to settle this action upon the

following terms without further litigation, and the Defendants agree that this Court may enter and

enforce this Consent Decree and Final Judgment against them; THEREFORE, pursuant to 18

U.S.C. § 1345 and the inherent power of this Court, IT IS HEREBY ORDERED, ADJUDGED

and DECREED that:

A.     The Defendants, their agents, officers, employees, successors, affiliates, and all other

       persons and entities in active concert or participation with them, are permanently enjoined

       from:

          i.   committing or conspiring to commit wire fraud, as defined by 18 U.S.C. §§ 1343

               and 1349;



                                             Page 3 of 9
      ii.    using the U.S. telephone system, or causing others to use the U.S. telephone system,

             to convey automated telephone calls conveying recorded messages;

      iii.   providing, or causing others to provide, call termination services for calls

             terminating in the United States or carrying any voice-over-internet-protocol calls

             terminating in the United States;

      iv.    providing direct-inward-dial or toll-free telephone services for calls originating in

             the United States, including providing direct-inward-dial or toll-free phone

             numbers to other individuals or entities;

       v.    receiving or sending payment or causing others to receive or send payment in

             connection with any fraudulent telephone calls, including but not limited to any

             payment from any victim or other individual targeted by a fraudulent telephone

             call;

      vi.    acting as an employee, agent, or consultant for any person or entity Defendants

             know is engaged in the conduct described in paragraphs A(i)-(v) above;

     vii.    destroying, deleting, removing, or transferring any and all business, financial,

             accounting, and other records concerning Defendants’ operations and the

             operations of any other corporate entity owned or controlled, in whole or in part,

             by Defendants.

B.   Somos, Inc., in its capacity as the entity designated by the Federal Communications

     Commission to administer the U.S. toll-free calling system and its database, is hereby

     authorized to reassign in the ordinary course of its business all toll-free numbers registered

     by or on behalf of any Defendant in this action.




                                            Page 4 of 9
C.   Within five (5) business days after the entry of this Consent Decree and Final Judgment,

     Defendants shall provide copies of this Consent Decree and Final Judgment to all of their

     customers for whom they provided at any time since 2016 (1) United States call termination

     services, (2) United States direct-inward-dial services, or (3) United States toll-free call

     origination services; and to all entities (a) with whom Defendants have or have had a

     contractual relationship for automated or least-cost call routing at any time since 2016, and

     (b) from whom Defendants acquired direct-inward-dial numbers or toll-free numbers at

     any time since 2016. Within seven (7) business days after entry of the Consent Decree and

     Final Judgment, Defendants shall provide proof of such notice to the Court and the United

     States, including the name and addresses of the entities and/or individuals to whom the

     notice was sent, how the notice was sent, and when the notice was sent.

D.   Within five (5) business days after the entry of this Consent Decree and Final Judgment,

     Defendants are ordered to submit to the United States’ counsel of record in this action a

     written acknowledgment of receipt of this Consent Decree and Final Judgment sworn under

     penalty of perjury.

E.   The Consent Decree and Final Judgment shall not be modified except in writing by Plaintiff

     and Defendants and approved by the Court.

F.   Plaintiff and Defendants agree to bear their own costs and attorney’s fees in this action.

G.   The Preliminary Injunction entered on March 24, 2020, is superseded by this Consent

     Decree and Final Judgment.

H.   The undersigned parties and counsel each represent that he, she, or it is fully authorized to

     enter into the terms and conditions of this Consent Decree and Final Judgment and to

     execute and legally bind to this document the Party which he, she, or it represents.



                                           Page 5 of 9
I.   Each Defendant understands and acknowledges that he, she, or it may be subject to civil

     and/or criminal liability (including for contempt) upon a finding by a Court that he, she, or

     it violated either (1) this Consent Decree and Final Judgment, or (2) the Preliminary

     Injunction entered by the Court against Defendants, dated March 24, 2020 (Dkt. No. 66),

     or (3) the Temporary Restraining Order, dated February 4, 2020 (Dkt. No. 18).

J.   Defendants hereby agree to waive, release, and remit any and all claims, either directly or

     indirectly against the United States and its agencies, employees, representatives, and agents,

     including but not limited to the Department of Justice, the Social Security Administration’s

     Office of Inspector General, the United States Postal Inspection Service, and the employees or

     staff of any of the foregoing agencies, with respect to this action.

K.   This Consent Decree and Final Judgment may be signed by the parties in counterparts, each of

     which constitutes an original and all of which constitute one of the same Consent Decree and

     Final Judgment. Signatures delivered by facsimile transmission, or as .pdf attachments to

     emails, shall constitute acceptable, binding signatures for purposes of this Consent Decree and

     Final Judgment.

L.   This Consent Decree and Final Judgment shall constitute a final judgment and order in this

     action.




                                            Page 6 of 9
M.    This Court retains jurisdiction of this action for the purpose of enforcing or modifying this

      Consent Decree and Final Judgment and for the purpose of granting such additional relief as

      may be necessary and appropriate.




SO ORDERED this ____        August
                 25 day of ____________, 2020.



s/Eric Komitee
HONORABLE ERIC R. KOMITEE
UNITED STATES DISTRICT JUDGE




IT IS HEREBY AGREED:


                         THE UNITED STATES OF AMERICA


  August 24
_________________, 2020                           SETH D. DuCHARME
                                                  Acting United States Attorney
                                                  Eastern District of New York



                                                  DARA A. OLDS
                                                  BONNI J. PERLIN
                                                  Assistant United States Attorneys
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201
                                                  Telephone: (718) 254-7000
                                                  Fax: (718) 254-7489




                                           Page 7 of 9
                               ETHAN DAVIS
                               Acting Assistant Attorney General

                               GtJSI'AV W. EYl.trR
                               I) irector
                               Consumer Protection Branch

                              JII-L P. I]URMAN
                              Deputy Dircctor

August 24, 2020
                              ANN F. ENTWISTLE
                              CHARLES B. DUNN
                              Trial Attorneys
                              U.S. Department of Justice
                              P.O. Box 386
                              Waslrington, D.C. 20044
                              Tel. (202) 307-0066
                              Tel. (202) 30s-7227
                              I-'ax: (202) 511-88142




                  DEF'IiNDAN'TS


  E   lrl,,,,                 NIC]IIOLAS PALUMBO




                     By,      NICHOLAS PALLJMBO
                              In his individuaI capacity


          2020                NAI-ASIIA PAI,UMBO



                              / \f \/i     J, \- \. .; -
                                                      ,..


                     fl):     NA IASIIA PAI,L]MI]O
                              In her individual capacity




                     Page 8   of9
          ti            !
          I n,4     t
    1,,   lL"7      i
/\ I
|
                   .2020                 ECOMMERCE NATIONAI- LLP DIBIA
                                         TOI,L FREE DEAI-S

     -l




                             B)':     NICHOLAS P
                                              Chief Executive OtTlccr
                                     C)rvner and



                  .2020              SIP RETAIL D/B/A SIPRI] fAIL.COM



                                                                          tt    I t'.
                                                                         ttl/vv-!--   (   )
                            By:      NATASF}A PALUM
                                     Owner and Chief Executive Officer



                  2020               I   IlrC'l   I'I PAR-fNt]RS. Lt,P
                                     ,lttrtrneys.fbr Dc/entlants N icholcts Pulumbo,
                                     ,\ trttr,s'hu l'ulum bo, Ec'ommerce !{ational.
                                     Ll.P, rmd SII) Ratuil


                            By:
                                     Thcodor Bruening" Esq.
                                     125 Park Avenue, 25tl' Floor
                                     New York, NY 10017
                                     Tef ephone: (212) 851-6821




                            Page 9   of9
